People v Jordan (2016 NY Slip Op 06752)





People v Jordan


2016 NY Slip Op 06752


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


4940/13 -4988/13 1899 782/14 1898 1897

[*1]The People of the State of New York, Respondent,
vUlysses Jordan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Benjamin G. Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgments, Supreme Court, New York County (Thomas Farber, J.), rendered September 30, 2014, convicting defendant, upon his pleas of guilty, of attempted murder in the second degree (two counts), assault in the first degree, attempted assault in the first degree, criminal possession of a weapon in the second degree (two counts), burglary in the first degree (four counts), burglary in the second degree, robbery in the first degree, robbery in the second degree, attempted robbery in the first degree and attempted robbery in the second degree (two counts), and sentencing him to an aggregate term of 13 years, unanimously affirmed.
The court properly exercised its discretion in denying youthful offender treatment (see People v Drayton , 39 NY2d 580 [1976]). Since defendant was convicted of several armed felonies, youthful offender treatment would require a showing of mitigating circumstances bearing directly on the crime, or relatively minor participation (CPL 720.10[2][a][ii];[3]). We find that neither of those criteria applied to the facts of this case, where defendant was the principal assailant in heinous crimes of violence. In any event, regardless of defendant's eligibility, youthful offender treatment was not warranted.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK